

Exhibit 10.18





Confidential


EXHIBIT 10.18


7




ZOE'S KITCHEN, INC.
AMENDED SEVERANCE AGREEMENT


This Amended Severance Agreement (this "Agreement") dated as of February 25,
2016 (the "Effective Date"), between Zoe's Kitchen, Inc., a Delaware corporation
(the "Company"), and Sunil Doshi (the "Employee").

--------------------------------------------------------------------------------



WHEREAS, the Employee, as Chief Financial Officer ("CFO") of the Company,
entered into a Severance Agreement with the Company on or about September 25,
2015 (the “Original Agreement”), and the terms and conditions hereof shall
modify and replace such Original Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1. TERM OF AGREEMENT. This Agreement shall commence upon the mutual execution
hereof and shall terminate automatically without further notice upon the earlier
of (i) Employee’s termination of employment with the Company, or (ii) a Change
in Control (as defined herein). A “Change in Control” shall mean any of the
following types of transactions: (i) the direct or indirect sale or exchange in
a single or series of related transactions by the stockholders of the Company of
more than fifty percent (50%) of the voting stock of the Company; (ii) a merger
or consolidation in which the Company is a party; or (iii) the sale, exchange,
or transfer of all or substantially all of the assets of the Company (each, a
“Transaction”), wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or the successor entity, or, in the
case of a Transaction described in (iii), the corporation or other entity to
which the assets of the Company were transferred, as the case may be.
Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; or (iv) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion). Nothing herein shall modify
the at-will nature of the Employee’s employment relationship with the Company.


2. TERMINATION. The Employee's employment with the Company may terminate upon
the first of any of the following to occur:
(a)DISABILITY. Upon ten (10) days' prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
"Disability" shall be defined as the inability of the Employee to have performed
the Employee's material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty (180)
days (including weekends and holidays) in any three hundred sixty-five (365)-day
period as determined by the Board in its reasonable discretion.
(b)DEATH. Automatically upon the date of death of the Employee.
(c)CAUSE. Immediately upon written notice by the Company to the Employee of a
termination for Cause. "Cause" shall mean any of the following: (i) your
intentional unauthorized use or disclosure of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company, (ii) your material breach of any agreement between you and the
Company, (iii) your material failure to comply with the Company’s written
policies or rules, (iv) your conviction of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any state thereof, or (v)
your gross negligence or willful misconduct in the performance of duties to the
Company that is not cured within thirty (30) days after you are provided




--------------------------------------------------------------------------------



Exhibit 10.18

with written notice thereof. No such determination of "Cause" shall be made
until the Employee has been given written notice detailing the specific Cause
event and a period of thirty (30) business days following receipt of such notice
to cure such event (if susceptible to cure) to the reasonable satisfaction of
the Company. Notwithstanding anything to the contrary contained herein, the
Employee's right to cure as set forth in the preceding sentence shall not apply
if there are habitual or repeated breaches by the Employee.
(d)WITHOUT CAUSE. Immediately upon written notice by the Company to the Employee
of an involuntary termination without Cause (other than for death or
Disability).
(e)GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. "Good Reason" shall mean shall mean your
resignation due to any of the following events which occurs without your written
consent, provided that the requirements regarding advance notice and an
opportunity to cure set forth below are satisfied: (i) a material diminution of
your title, authority, responsibilities, duties, base pay or bonus, (ii) a
material change in the geographic location at which you must perform services
for the Company of at least fifty (50) miles, (iii) a material reduction in the
right to participate in the benefit programs in which you were previously
participating, or (iv) a material breach by the Company of an employment
agreement between you and the Company, (each of (i), (ii), (iii) and (iv), a
“Good Reason Condition”). In order for you to resign for Good Reason, you must
provide written notice to the Company of the existence of the Good Reason
Condition within sixty (60) days of your knowledge of the initial existence of
such Good Reason Condition. Upon receipt of such notice of the Good Reason
Condition, the Company will be provided with a period of thirty (30) days during
which it may remedy the Good Reason Condition and not be required to provide for
the payments and benefits described herein as a result of such proposed
resignation due to the Good Reason Condition specified in the notice. If the
Good Reason Condition is not remedied within the period specified in the
preceding sentence, then you may resign based on the Good Reason Condition
specified in the notice of termination effective no later than ninety (90) days
following the initial existence of such Good Reason Condition.
(f)WITHOUT GOOD REASON. Upon ten (10) days' prior written notice by the Employee
to the Company of the Employee's voluntary termination of employment for any
reason without Good Reason or for any other termination not referenced above
(which the Company may, in its sole discretion, make effective earlier than any
notice date referenced herein)(collectively, “Without Good Reason”)


3. CONSEQUENCES OF TERMINATION.
(a)DEATH. In the event that the Employee's employment and the Employment Term
ends on account of the Employee's death, the Employee or the Employee's estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 3(a)(i) through 3(a)(iii) hereof to be paid within sixty (60)
days following termination of employment, or such earlier date as may be
required by applicable law):
(i)any earned and unpaid base salary through the date of termination;
(ii)reimbursement for any unreimbursed business expenses incurred through the
date of termination;
(iii)any accrued but unused vacation time in accordance with Company policies
and applicable law; and,
(iv)all other accrued and vested payments, benefits or fringe benefits to which
the Employee shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 3(a)(i) through 3(a)(iv) hereof shall be
hereafter referred to as the "Accrued Benefits").
In addition, the Employee shall be eligible to receive any Annual Bonus earned
but unpaid with respect to the fiscal year ending on or preceding the date of
termination.
(b)DISABILITY. In the event that the Employee's employment ends on account of
the Employee's Disability, the Company shall pay or provide the Employee with
the Accrued Benefits. In addition, the Employee shall be eligible to receive any
annual bonus earned but unpaid with respect to the fiscal year ending on or
preceding the date of termination.
(c)TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Employee's employment is
terminated (i) by the Company for Cause, or (ii) Without Good Reason, then the
Company shall pay to the Employee the Accrued Benefits.
(d)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee's
employment by the Company is terminated (i) by the Company other than for Cause,
or (ii) by the Employee for Good Reason, the Company shall pay or provide the
Employee with the following, subject to the provisions of Sections 5 and 6
hereof:
(i)the Accrued Benefits;
(ii) payments of your then-current annual base salary (commencing as of the
termination date) for the period of eighteen (18) months hereto based on your
management level in the Company, which payments shall be paid in accordance with
the Company’s normal payroll procedures; provided, however, that any payments
that would otherwise have been made before the first normal payroll payment date
falling on or after the date on which the Release becomes irrevocable (the
“First Payment Date”) shall be made on the First Payment Date; and further
provided, that to the extent that the payment of any amount constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A (as
defined in Section 16 hereof), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall




--------------------------------------------------------------------------------



Exhibit 10.18

not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto;
(iii) an amount equal to your target annual bonus for the fiscal year during
which the covered termination occurs, prorated to reflect your actual period of
service completed during the fiscal year through the date of termination, with
such bonus determined based on the deemed achievement of all of the performance
objectives for such fiscal year at a 100% level (subject to Section 16, the
severance benefits contemplated by this Section 3(d)(iii) shall be paid in cash
in a lump sum as soon as practicable following the First Payment Date); and,
(iv)subject to (A) the Employee's timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), (B) the Employee's continued copayment of premiums at the same level
and cost to the Employee as if the Employee were an employee of the Company
(excluding, for purposes of calculating cost, an employee's ability to pay
premiums with pre-tax dollars), and (C) continued compliance with the
obligations in Section 6, continued participation in the Company's group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Employee (and the Employee's eligible dependents) for the
period of eighteen (18) months based on your management level in the Company;
provided, however, that the Employee is eligible and remains eligible for COBRA
coverage; and further provided, that in the event that the Employee obtains
other employment that offers group health benefits, such continuation of
coverage by the Company under this Section 3(d)(iv) shall immediately cease upon
obtaining such benefits. Notwithstanding the foregoing, the Company shall not be
obligated to provide the continuation coverage contemplated by this Section
3(d)(iv) if it would result in the imposition of excise taxes on the Company for
failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and the Health Care and
Education Reconciliation Act of 2010, as amended (to the extent applicable).
Payments and benefits provided in this Section 3(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.


4. EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Section 3 hereof
shall be in full and complete satisfaction of the Employee's rights under this
Agreement and any other claims that the Employee may have in respect of the
Employee's employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable, and are the
Employee's sole and exclusive remedy, in lieu of all other remedies at law or in
equity, with respect to the termination of the Employee's employment hereunder
or any breach of this Agreement.


5. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if the Employee delivers to the Company (and does not revoke) a general
release of claims in favor of the Company in the form reasonably prepared by
Company counsel. Such release shall be required to be executed and delivered
(and no longer subject to revocation, if applicable) by Employee to the Company
within thirty (30) days following termination.


6. COOPERATION. In connection with any termination of the Employee's employment
with the Company, the Employee agrees to assist the Company, as reasonably
requested by the Company, in its succession planning efforts to facilitate a
smooth transition of the Employee's job responsibilities to the Employee's
successor. Upon the receipt of reasonable notice from the Company (including
outside counsel), the Employee agrees that while employed by the Company and
thereafter, the Employee will respond and provide information with regard to
matters in which the Employee has knowledge as a result of the Employee's
employment with the Company, and will provide reasonable assistance to the
Company, its affiliates and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
the Company and its affiliates in the prosecution of any claims that may be made
by the Company or its affiliates, to the extent that such claims may relate to
the period of the Employee's employment with the Company (collectively, the
"Claims"). The Employee agrees to promptly inform the Company if the Employee
becomes aware of any lawsuits involving Claims that may be filed or threatened
against the Company or its affiliates. The Employee also agrees to promptly
inform the Company (to the extent that the Employee is legally permitted to do
so) if the Employee is asked to assist in any investigation of the Company or
its affiliates (or their actions) or another party attempts to obtain
information or documents from the Employee (other than in connection with any
litigation or other proceeding in which the Employee is a party-in-opposition)
with respect to matters the Employee believes in good faith to relate to any
investigation of the Company or its affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. During the pendency of any litigation or other proceeding
involving Claims, the Employee shall not communicate with anyone (other than the
Employee's attorneys and tax and/or financial advisors and except to the extent
that the Employee determines in good faith is necessary in connection with the
performance of the Employee's duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Company or the Company's counsel. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Employee for all reasonable out-of-pocket travel, duplicating




--------------------------------------------------------------------------------



Exhibit 10.18

or telephonic expenses incurred by the Employee in complying with this Section
6. To receive the benefits and payments referenced in Section 3 hereof, Employee
shall continue to comply with any Company policies and agreements to which
Employee is subject post-termination of employment.


7. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company Group's remedies at law for a breach of any of the provisions
of Section 6 hereof would be inadequate and, in recognition of this fact, the
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company Group, without posting any bond or
other security, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available, without
the necessity of showing actual monetary damages. In the event of a violation by
the Employee of Section 6 hereof, any severance being paid to the Employee
pursuant to this Agreement or otherwise shall immediately cease, and any
severance previously paid to the Employee shall be immediately repaid to the
Company.


8. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 8 hereof, no party may assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the other party hereto. The Company may assign this Agreement to any successor
to all or substantially all of the business and/or assets of the Company,
provided that the Company shall require such successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, "Company" shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.
·
9. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Employee:
At the address (or to the facsimile number) shown in the books and records of
the Company.


If to the Company:
Zoe's Kitchen, Inc.
5760 State Highway 121
Suite 250
Plano, Texas 75024
Attention: General Counsel


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


10. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.


11. SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.


12. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


13. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement or the Employee's employment with the Company, other than
injunctive relief under Section 7 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in the location where the
Company's principal business offices are located in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then in effect. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the




--------------------------------------------------------------------------------



Exhibit 10.18

arbitrator's award in any court having jurisdiction. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome,
(a) each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses, and (b) the arbitration costs shall
be borne equally by the Employee and the Company.


14. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Texas (without regard to
its choice of law provisions).


15. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at)
the same or at any prior or subsequent time. This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Employee and the Company with respect
to the subject matter hereof. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.


16. TAXES.
(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b) SECTION 409A COMPLIANCE.
(i)The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively "Code Section 409A") and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code Section 409A.
(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that · is considered nonqualified deferred compensation under Code Section 409A
payable on account of a "separation from service," such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
"separation from service" of the Employee, and (B) the date of the Employee's
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 16(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.
(iii)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute "nonqualified deferred compensation" for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)For purposes of Code Section 409A, the Employee's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(i)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.


17. Excise Tax.
(a) Notwithstanding any other provisions in this Agreement, to the extent
applicable, in the event that any payment or benefit received or to be received
by an Employee (including, without limitation, any payment or benefit received
in connection




--------------------------------------------------------------------------------



Exhibit 10.18

with a Change in Control of the Company or the termination of Employee’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision thereto (the “Excise Tax”), then, after
taking into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, program, arrangement or agreement,
the Company will reduce, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax (but in no event to less than zero), in
the following order: (i) cash payments not subject to Section 409A of the Code;
(ii) cash payments subject to Section 409A of the Code; (iii) equity-based
payments and acceleration; and (iv) non-cash forms of benefits (together, the
“Potential Payments”); provided, however, to the extent any such payment is to
be made over time (e.g., in installments, etc.), then the payments shall be
waived in reverse chronological order; and further provided, however, that the
Potential Payments shall only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which Employee would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Employee and selected by the accounting firm
which was, immediately prior to the termination date, the Company’s independent
auditor (the “Auditor”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as set forth in Section 280G(b)(3) of the Code) that is allocable to
such reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.
(c) At the time that payments are made under this Agreement, the Company shall
provide Employee with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing shall be attached to the statement). If Employee objects to the
Company’s calculations, the Company shall pay to Employee such portion of the
Potential Payments (up to 100% thereof) as Employee determines is necessary to
result in the proper application of this Section 17. All determinations required
by this Section 17 (or requested by either Employee or the Company in connection
with this Section 17) shall be at the expense of the Company. The fact that
Employee’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 17 shall not of itself limit or otherwise
affect any other rights of Employee under this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------



Exhibit 10.18





IN WITNESS WHEREOF, the undersigned parties agree to this Amended Severance
Agreement as of the date first set forth above.




Zoe’s Kitchen, Inc.                            


__________________________                ________________________
Kevin Miles                            Sunil Doshi
CEO and President




